                                         Case 5:17-cv-00220-LHK Document 1138 Filed 01/06/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No.17-cv-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER DENYING WITHOUT
                                                                                              PREJUDICE JOINT
                                  14             v.                                           ADMINISTRATIVE MOTION TO
                                                                                              SEAL THE JOINT PRETRIAL
                                  15     QUALCOMM INCORPORATED,                               STATEMENT
                                  16                     Defendant.                           Re: Dkt. No. 950

                                  17

                                  18          Before the Court is the joint administrative motion to seal portions of the joint pretrial

                                  19   statement and accompanying exhibits. ECF No. 950. The Court DENIES without prejudice the

                                  20   motion.

                                  21          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  22   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  24   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in

                                  25   favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  26          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                  27                                                      1

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE JOINT ADMINISTRATIVE MOTION TO SEAL THE JOINT
                                       PRETRIAL STATEMENT
                                         Case 5:17-cv-00220-LHK Document 1138 Filed 01/06/19 Page 2 of 3




                                   1   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   2   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   3   supported by specific factual findings” that outweigh the general history of access and the public

                                   4   policies favoring disclosure. Kamakana, 447 F.3d at 1178–79 (9th Cir. 2006). Compelling reasons

                                   5   justifying the sealing of court records generally exist “when such ‘court files might have become a

                                   6   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   7   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435

                                   8   U.S. at 598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                   9   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

                                  10   court to seal its records.” Id.

                                  11           Applying the compelling reasons standard, the Court finds that the motion to seal the joint

                                  12   pretrial statement is overbroad and includes information that has been publicly disclosed or that is
Northern District of California
 United States District Court




                                  13   too general to be sealed under the compelling reasons standard. In addition, the motion fails to

                                  14   clearly specify which declarations, if any, support each sealing request.

                                  15           The parties shall refile one joint motion to seal portions of the joint trial statement. The

                                  16   parties shall include with the joint motion a chart with a row for each portion of any document that

                                  17   is sought to be sealed. The chart shall include four columns that describe: (1) whose confidential

                                  18   information is to be sealed, (2) where the confidential information appears, (3) the number of the

                                  19   paragraph(s) in a specific declaration(s) justifying the sealing of that information under the

                                  20   compelling reasons standard, and (4) any explanations. The parties shall attach to the motion

                                  21   updated versions of all documents to be sealed that reflect only the information that the parties still

                                  22   seek to seal. Consistent with Civil Local Rule 79-5, these attachments shall indicate by

                                  23   highlighting the portions of the document that the parties seek to seal. The parties shall file any

                                  24   such joint motion to seal by January 14, 2019.

                                  25   IT IS SO ORDERED.

                                  26
                                  27                                                      2

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE JOINT ADMINISTRATIVE MOTION TO SEAL THE JOINT
                                       PRETRIAL STATEMENT
                                         Case 5:17-cv-00220-LHK Document 1138 Filed 01/06/19 Page 3 of 3




                                   1   Dated: January 6, 2019

                                   2                                          ______________________________________
                                                                              LUCY H. KOH
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                           3

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE JOINT ADMINISTRATIVE MOTION TO SEAL THE JOINT
                                       PRETRIAL STATEMENT
